DETAILED ACTION

                                      Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                           Response to Amendment
	Claim 1 has been amended; claims 4-6 have been newly added; and claims 1-6 are currently pending. 

                                                  Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	


                                       Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHIODA et al. (JP 2010-182837 A, hereinafter “SHIODA”) in view of Tanabe (US 2003/0036971 A1, hereinafter “Tanabe”). 

In regards to claim 1, SHIODA discloses (See, for example, Fig. 1) a processing apparatus comprising: 
a cassette mounting section (11/41) mounting a cassette storing a plurality of plate-shaped workpieces (23); 
a reading section (49) reading an identification code (the semiconductor wafer identification number of the semiconductor wafer 23 is read by the optical reading unit 49. See, for example, Par [0058]) provided on the cassette mounted on the cassette mounting section (41); and 
an information transmitting section transmitting information on the progress of process steps in processing each workpiece stored in the cassette, to a customer that has ordered the processing of each workpiece stored in the cassette (this can be done humanly/manually by an operator). 

SHIODA is silent about the identification code includes information about a customer that has ordered the processing of the workpiece stored in the cassette; and transmitting the progress based on the identification code to the customer. 
Tanabe while disclosing a system for manufacturing semiconductor devices teaches (See, for example, Fig. 5) the identification code includes information about a customer that has ordered the processing of the workpiece stored in the cassette  (…the customer terminal 11 is connected … to the customer information management apparatus 3. Then, the customer reads manufacturing conditions file 31-1 and edits the content thereof with reference to the recipe files 32-1… The estimated entry time and delivery time are stored in the storing section 44, and then, are transmitted by the analysis section 45 …to the customer terminal 11. … See, for example, Pars [0041] thru [0044]) ; and transmitting the progress based on the identification code to the customer (Next, at step 505, the analysis section 45 and the state generating section 46 are operated. That is, the analysis section 45 compares the start time and end time of each of the units 51 to 55 and the inspection result of the unit 56 with predetermined values supplied from the manufacturing planning section 41, to generate the manufacturing state of the semiconductor devices, which is transmitted to the customer terminal 11. If the stimated time for delivery is too delayed, a revised time for delivery is transmitted to the customer terminal 11. Also, in this case, an alarm signal is transmitted to the customer terminal 11.  Step 506 repeats the control at steps 504 and 505 until the semiconductor devices are completed. At step 507, the completed semiconductor devices are delivered to the customer, which is also informed to the customer terminal 11.  See, for example, Pars [0045] thru [0047]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify SHIODA by Tanabe because this would help provide a system where customers can directly control the manufacturing process of semiconductor device manufacturers. 


In regards to claim 2, SHIODA discloses (See, for example, Fig. 1) 
wherein the cassette mounted on the cassette mounting section (11/41) includes a coin stack cassette (12) as a first cassette for storing the plurality of plate-shaped workpieces (23) in a stacked condition, the processing apparatus further comprising: 
a processing unit transferring each workpiece from the coin stack cassette (12) to a second cassette (42) having a plurality of pairs of shelves for individually supporting the plurality of plate-shaped workpieces (23) in such a manner that each workpiece is supported by each pair of shelves (See, for example, Fig. 3).

In regards to claim 3, SHIODA discloses (see, for example, Fig. 1) 
wherein the plurality of plate-shaped workpieces (23) include a plurality of semiconductor wafers (See, for example, Par [0016] and Fig. 2)  stored in the coin stack cassette (12), a plurality of protective sheets (22) are also stored in the coin stack cassette (12) in a condition where the plurality of semiconductor wafers (23) and the plurality of protective sheets (22) are alternately stacked (see, for example, Fig. 2 and Pars [0016], [0029], an d[0067]), and 
the processing unit includes a determining unit (24) determining whether an object to be transferred by the processing unit is each workpiece or each protective sheet, each semiconductor wafer (23) only being stored into the second cassette (42, See, for example, Par [0067]) by the processing unit according to the result of determination by the determining unit (… although depending on the type of the semiconductor wafer 23 and the degree of processing, the weight of the semiconductor wafer 23 is considerably larger than a few decade of the weight of the protective sheet 22, so that the amount of deflection of the flexible arms 26 is relatively large.  The deflection of the flexible arm 26 is detected by the strain gauge 27. In this case, as shown in FIG. 5 b, since the deflection amount of the flexible arm 26 is relatively small, this relatively small deflection amount is detected by the strain gauge 27, and from the difference in weight between the semiconductor wafer 23 and the protective sheet 22, it is determined that what is now lifted by the flexible arm 26 is the protective sheet 22. See, for example, Pars [0036]- [0037]]). 

Claims 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHIODA in view of Tanabe as applied to claim 3 above, and further in view of Fukuda (JP 2017011178 A, hereinafter “Fukuda”).

In regards to claim 4, SHIODA as modified above teaches all limitations of claim 3 except that the determining unit includes a vibration detecting means for determining whether an object to be transferred by the processing unit is each workpiece or each protective sheet.
Fukuda while disclosing a semiconductor wafer manufacturing process teaches (See, for example, Par [0022]) the determining unit includes a vibration detecting means for determining whether an object to be transferred by the processing unit is each workpiece or each protective sheet (See, for example, Par [0022]). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify SHIODA by Fukuda because this would help reduce the duration of accommodating the wafer from a coin stack carrier in cassette. 
In regards to claim 5, SHIODA as modified above discloses the vibration detecting means comprises a microphone (See, Par [0022], Fukuda).
In regards to claim 6, SHIODA as modified above teaches all limitations of claim 3 except that a movable arm and a holder mounted on the movable arm, wherein the holder is configured to move each workpiece from the first cassette to the second cassette and to move each protective sheet from the first cassette to a storing box, wherein the storing box is different from the second cassette.


Fukuda discloses a movable arm (70) and a holder (80) mounted on the movable arm (70), wherein the holder (80) is configured to move each workpiece (W) from the first cassette (10) to the second cassette (20) and to move each protective sheet (P) from the first cassette to a storing box (50), wherein the storing box (50) is different from the second cassette (See, for example, Pars [0029], and [0030]). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify SHIODA by Fukuda because this would help reduce the duration of accommodating the wafer from a coin stack carrier in cassette. 

                                             Response to Arguments
Applicant’s arguments with respect to claims 1 and 4-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

                                                 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893